Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s first 101 argument, Applicant argues that the amended claims require training a machine-learning algorithm using the training data set, and that the human mind cannot train a machine learning algorithm. (Response filed 12/16/2021, [page 8 paragraph 3 lines 4-6]). This contention is simply not true. The human mind can perform regression just as well as a computer. For example, given three points relating depth to ROP (12836,62), (12839,52), and (12842,89), a person in their mind or using a piece of paper can use linear regression to solve for the hypothesis function hθ(x) = θ0+θ1x by minimizing the cost function J(θ0,θ1) = (h(x) – y)2. This is done by starting at any two values for θ0 and θ1, computing the error in the cost function J, and using the partial derivative with respect to each θ0 and θ1 to iteratively determine a pair of coefficients that will result in a lower cost/error when calculating the difference between h(x) and y. In this example, if the three points are ROP values based on depth, then the output of this algorithm may be used to model a drilling operation at any depth, by predicting the ROP value y at any given depth value x.
In contrast, Applicant cites a machine learning algorithm that cannot be performed in the human mind (see Response filed 12/16/2021 [page 9 paragraph 1 lines 1-3]) citing MPEP 
Regarding the citation of SRI International, Inc. v. Cisco Systems, Inc., 930 F. 3d 1295, 1304 (Fed. Cir. 2019, while Federal case law is authoritative, the MPEP and PEG guidelines are regularly updated. The two prong Alice/Mayo framework that the MPEP applies is still good law. The mere citation to positive authority provides no analysis as to how the cited case should be applied to the facts of the instant application within that two step framework that the USPTO is required to apply.

With regard to the 101 rejections of claims 6 and 7, Applicant argues that the claims are similar to Diehr because they recite a “single physical claim step”, which is the same degree of specificity as Diamond. (Response filed 12/16/2021 [page 10 paragraphs 1 and 2). The rule and analysis of Diehr as stated by Applicant above is incorrect. In the MPEP, the rule is to determine whether the additional elements (stated in the claim) amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. MPEP 2106.05(h) paragraph 1. In the following paragraphs, the rule is applied to the example cases Diehr and Parker v. Flook, 437 U.S. 584, 198 USPQ 193 (1978). 
The additional element in Flook regarding the catalytic chemical conversion of hydrocarbons was not sufficient to make the claim eligible, because it was merely an incidental or token 
MPEP 2106.5(h) – second paragraph.
In contrast, the additional elements in Diamond v. Diehr as a whole provided eligibility and did not merely recite calculating a cure time using the Arrhenius equation "in a rubber molding process". Instead, the claim in Diehr recited specific limitations such as monitoring the elapsed time since the mold was closed, constantly measuring the temperature in the mold cavity, repetitively calculating a cure time by inputting the measured temperature into the Arrhenius equation, and opening the press automatically when the calculated cure time and the elapsed time are equivalent. 450 U.S. at 179, 209 USPQ at 5, n. 5. These specific limitations act in concert to transform raw, uncured rubber into cured molded rubber. 450 U.S. at 177-78, 209 USPQ at 4.
MPEP 2106.5(h) – third paragraph. 
Applying these examples, Examiner must consider whether the claims incorporate specific limitations that act in concert to transform the judicial exception into a practical application as in Diehr, or whether the additional element is merely an incidental or token addition to the claim that does not alter or affect how the patent ineligible process steps are performed as in Flook. Under Examiner’s analysis, the first steps of claim 6 (incorporated by reference from claim 1) are patent ineligible for being directed to a mental process and there are no additional elements to consider. The last limitation of performing a drilling operation is an additional element, but incidental and does not affect how the prior steps are performed. The only connecting phrase in that limitation “based on the predicted ROP profile” does not add any specificity as to how drilling would be affected, and is therefore considered no more than generally linking the use of a judicial exception to a particular technological environment or field of use, as stated in the body of the rejection.


In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103  is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form "a single integral and gaplessly continuous piece." Nortron argued the invention is just making integral what had been made in four bolted pieces, improperly limiting the focus to a structural difference from the prior art and failing to consider the invention as a whole. The prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure. "Because that insight was contrary to the understandings and expectations of the art, the structure effectuating it would not have been obvious to those skilled in the art." 713 F.2d at 785, 218 USPQ at 700 (citations omitted).)
MPEP 2141.02(I). Unlike most findings of non-obviousness where the prior art does not have a certain element, the prior art in the case above did have all of the structural elements required but because the 
	With a full understanding of the “as a whole” rule as described by MPEP 2141.02(I), it is unclear how applicant is trying to make an analogous argument. As stated by Applicant, Examiner cited Dursun as disclosing the limitation of generating the training data and Chapman for disclosing the limitation of selecting a plurality of analog wells. Applicant fails to make an argument that Dursun and Chapman have a required element that is not required by instant claim 1. This argument is therefore inapplicable on its face.
	Applicant may be trying to argue that a specific element was not taught by the art as described by Examiner’s analysis. Looking at the body of Applicant’s argument, Applicant admits Chapman discloses querying a database to find information from various sources such as offset wells and analog wells. (See Response filed 12/16/2021 [page 12 paragraph 3 lines 1-2]). Applicant seems to be arguing that Chapman is a bad reference because the data from Chapman (that includes the analog well data) is used for casing design specifically. (See Response filed 12/16/2021 [page 12 paragraph 3 line 3], [page 13 paragraph 3 line 3]). This argument mischaracterizes the reference by implying that the analog well data is used ONLY for casing design, when in fact casing design is the first design process in a large workflow of design processes that build on each prior design process as shown in FIG. 6, [col 11 ln 17]-[col 12 ln 39]. These design blocks are then integrated into a “drilling model” that can be optimized, [col 12 ln 40-52]. Therefore, there is a direct connection between selecting analog well data and configuring the drilling model. This contention is further supported by claim 1 of Chapman with steps including “identify an analog well”, “obtain well data from the analog well”, and “configure a drilling model based on the well data”, which is very similar to the process described in instant claim 1 but without the 
	Even if the analog well data were used for a specific purpose such as casing design in Chapman, such a purpose would not limit how the teachings of the reference could be used. As provided by the MPEP:
When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103  likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. 
MPEP 2141(I) citing KSR 417, 82 USPQ2d at 1396. Thus, a person of ordinary skill in the art can use the teachings of Chapman to improve the method and system of Dursun given a proper rationale. Examiner provides a rational to combine argument of applying a known technique (Chapman) to a known method and system (Dursun) ready for improvement to yield predictable results. To promote compact prosecution, Examiner will update the mapping of claim 1 to include reference to claim 1 of Chapman using the prior citation as the specification support for claim 1.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).


With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. In order to apply to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:

obtaining, prior to the drilling operation, a target well data set specifying a target well to be drilled; 
selecting, from a plurality of existing wells, a plurality of analog wells that satisfy a pre-determined similarity criterion with respect to the target well; 
generating, from a plurality of analog well data sets of the plurality of analog wells, a training data set for the target well, wherein the training data set comprises a rate-of-penetration (ROP) profile for each of the plurality of analog wells; 
training a machine-learning algorithm using the training data set;
generating, using a machine-learning algorithm, a drilling model that predicts the ROP profile of the target well from the target well data set; and 
performing, based on the drilling model, modeling of the drilling operation to generate a predicted ROP profile of the target well.

The limitation of “selecting, from a plurality of existing wells, a plurality of analog wells that satisfy a pre-determined similarity criterion with respect to the target well;” is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), examples of claims that recite mental processes, third bullet - a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind. Similar to collecting and comparing known information, the limitation, as drafted and under a broadest reasonable interpretation, is directed to selecting wells that satisfy a certain pre-determined similarity criterion, which "can be performed in the human mind, or by a human using a pen and paper". For example, a person could mentally select three wells that are near a target well location that have similar well geometries to the intended well geometry of the target well, see Specification [0054] line 10.
training a machine-learning algorithm using the training data set;” is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), examples of claims that recite mental processes, first  bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. Similar to collecting and analyzing information, the limitation, as drafted and under a broadest reasonable interpretation, is directed to training any ML algorithm with any ROP profile data from two or more analog wells, which "can be performed in the human mind, or by a human using a pen and paper". For example, a person can manually calculate a regression model that fits points that relate hole depth to ROP from multiple analog wells.  
The limitation of “generating, using the machine-learning algorithm, a drilling model that predicts the ROP profile of the target well from the target well data set” is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A), example (iv) - organizing information and manipulating information through mathematical correlation. As drafted and under a broadest reasonable interpretation, generating a drilling model may include taking a first data set from a first well, a second data set from a second well, and organizing this information into a curve representing the two data sets using linear regression. Similar to organizing and manipulating information through a mathematical correlation, organizing multiple data sets into a single mathematical relationship is an abstract idea.
The limitation of “performing, based on the drilling model, modeling of the drilling operation to generate a predicted ROP profile of the target well” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), example (i) - performing a resampled statistical analysis to generate a resampled distribution. In the supporting description of this claim language, the Specification explains that the limitation may be performed by applying a statistical relationship defined 
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites two additional limitations: (1) “obtaining, prior to the drilling operation, a target well data set specifying a target well to be drilled;” and (2) “generating, from a plurality of analog well data sets of the plurality of analog wells, a training data set for the target well, wherein the training data set comprises a rate-of-penetration (ROP) profile for each of the plurality of analog wells;”.
The first additional limitation of “obtaining, prior to the drilling operation, a target well data set specifying a target well to be drilled;” falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, selecting analog wells that are similar to a target well is an abstract idea because it is directed to a mental process. Similar to obtaining information about transactions, obtaining information about a target well in order to perform an abstract idea does not add a meaningful limitation to the abstract idea. 
The second additional limitation of “generating, from a plurality of analog well data sets of the plurality of analog wells, a training data set for the target well, wherein the training data set comprises a rate-of-penetration (ROP) profile for each of the plurality of analog wells;” falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (vi) determining the level of a biomarker in blood. As noted above, generating a drilling model is an abstract idea because it is directed to a mathematical relationship. Similar to determining the level of biomarker in blood to be used in an abstract idea such as a diagnosis, 
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of obtaining oil, but the claim does not provide any specific steps or elements that could be construed as applying or using the judicial exception in some meaningful way to obtain oil beyond generally linking the use of the judicial exception to this particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
The first additional limitation of “obtaining, prior to the drilling operation, a target well data set specifying a target well to be drilled;” is not significantly more because it is considered well understood, routine, and conventional. The Specification describes that this limitation may be performed by “gathering raw measurement data from seismic sensors and/or sensors of existing wells used in surveying operations”. Although this description is much narrower in scope than the actual claim language, even this language is well understood, routine, and conventional. (See Kelley, Karen D. "Mineral Exploration: Principles and Applications." Haldar, Swapan Kumar. Mineral exploration: principles and applications, page 74 column 1 paragraph 1 lines 1-5 - “Geophysical studies are always quantitative and involve real measurements based on the variation of response pattern or contrast of propagating waves passing through nonhomogeneous medium. The propagation parameters are 
The second additional limitation of “generating, from a plurality of analog well data sets of the plurality of analog wells, a training data set for the target well, wherein the training data set comprises a rate-of-penetration (ROP) profile for each of the plurality of analog wells;” is not significantly more because it is well understood, routine, and conventional. (See Nikravesh, Masoud, Lotfi Asker Zadeh, and Fred Aminzadeh, eds. Soft computing and intelligent data analysis in oil exploration, page 257 – box on right “Fuzzy Optimization:  Training or learning Data set is generated for simulation, modelling & optimal estimate”). Similar to a step of generating a training or learning data set for fuzzy optimization, generating a training data set from other well logs for training a model using any machine learning algorithm is well understood, routine, conventional.
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components are arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 2, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method of claim 1, wherein each of the plurality of analog well data sets comprises a collection of well data, a drilling parameter, a bit parameter, a well log, a drilling fluid parameter, and a lithology parameter of at least one of the plurality of analog wells. The limitation falls within the category of insignificant extra-solution activity because it is mere data Soft computing and intelligent data analysis in oil exploration, page 255 last paragraph, section labeled 3.4: Training data set). Similar to a step of generating a training data set using specific parameters such as porosity, formation volume factor, and hydrocarbon saturation, generating a training data set from specific parameters for training a drilling model using a machine learning algorithm is well understood, routine, conventional. For the foregoing reasons, claim 2 is rejected under 35 U.S.C. 101 for patent ineligibility.

With respect to claim 3, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method of claim 2, wherein the target well data set comprises a collection of well data and a lithology parameter of the target well. The limitation falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, selecting analog wells that are similar to a target well is an abstract idea because it is directed to a mental process. Similar to obtaining information about transactions, obtaining information specific information about a target well in order to perform an abstract idea does not add a meaningful limitation to the abstract idea. The limitation is not significantly more because it is considered well understood, routine, and conventional. (See Kelley, Karen D. "Mineral Exploration: Principles and Mineral exploration: principles and applications, page 90 paragraph 3 lines 9-11 - “Geological properties obtained from well logging are formation thickness, lithology, porosity, permeability, proportion of water and hydrocarbon saturation and temperature”). Similar to obtaining specific parameters from well logging such as formation thickness and lithology, obtaining target well data comprising specific parameters such as well data and a lithology parameters is well understood, routine, and conventional. For the foregoing reasons, claim 3 is rejected under 35 U.S.C. 101 as being patent ineligible.

With respect to claim 4, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the method of claim 3, wherein the drilling model comprises a statistical relationship between the well data, the drilling parameter, the bit parameter, the well log, the drilling fluid parameter, and the lithology parameter of the at least one of the plurality of analog wells. This limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A), example (iv) - organizing information and manipulating information through mathematical correlation. As drafted and under a broadest reasonable interpretation, generating a drilling model may include taking a first data set from a first well, a second data set from a second well, and organizing this information into a curve representing the two data sets using linear regression. Similar to organizing and manipulating information through a mathematical correlation, organizing multiple data sets comprising specific parameters such as well data, the drilling parameter, the bit parameter, the well log, the drilling fluid parameter, and the lithography parameter into a single mathematical relationship is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 3. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the 

With respect to claim 5, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the method of claim 4, wherein the drilling parameter comprises the ROP profile for the at least one of the plurality of analog wells. This limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A), example (iv) - organizing information and manipulating information through mathematical correlation. As drafted and under a broadest reasonable interpretation, generating a drilling model may include taking a first data set from a first well, a second data set from a second well, and organizing this information into a curve representing the two data sets using linear regression. Similar to organizing and manipulating information through a mathematical correlation, organizing multiple data sets comprising specific parameters including an ROP profile into a single mathematical relationship is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 4. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 5 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 6, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method of claim 1, further comprising: performing, based on the predicted ROP profile, the drilling operation of the target well. Here, the claim limitation is generally linked to the technology of drilling a well, but the limitation does not provide any specific steps or elements that could be construed as applying the judicial exception (the predicted ROP profile) in 

With respect to claim 7, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The method of claim 6, further comprising: updating, during the drilling operation, the target well data set of the target well to generate an updated target well data set; updating, based on the updated target well data set, the predicted ROP profile of the target well to generate an updated predicted ROP profile; and adjusting, based on the updated predicted ROP profile, the drilling operation of the target well. The second limitation of “updating, based on the updated target well data set, the predicted ROP profile of the target well to generate an updated predicted ROP profile;” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), example (i) - performing a resampled statistical analysis to generate a resampled distribution. In the supporting description of this claim language, the Specification explains that generating the predicted ROP profile may be performed by applying a statistical relationship defined by the drilling model to the target well data set to generate the predicted ROP profile, (See Specification [0047] lines 3-5). A few paragraphs down, the Specification further describes updating the predicted ROP profile with the additional details that the undrilled portion of the predicted ROP profile of the target well may be adjusted using the additional data, (Specification [0050] lines 3-5). As drafted and in light of the specification, the claim limitation may be performed by applying the same statistical 


The claim recites:
A system for performing a drilling operation in a subterranean formation of a field, comprising: 
an exploration and production (E&P) computer system, comprising: 
a computer processor; 
a memory that stores instructions executed by the computer processor, wherein the instructions comprise functionality to: 
obtain, prior to the drilling operation, a target well data set specifying a target well to be drilled; 
select, from a plurality of existing wells, a plurality of analog wells that satisfy a pre-determined similarity criterion with respect to the target well; 
generate, from a plurality of analog well data sets of the plurality of analog wells, a training data set for the target well, wherein the training data set comprises a rate-of-penetration (ROP) profile for each of the plurality of analog wells; 
train a machine-learning algorithm using the training data set;
generate, using the machine-learning algorithm, a drilling model that predicts the ROP profile of the target well from the target well data set; and 
perform, based on the drilling model, modeling of the drilling operation to generate a predicted ROP profile of the target well; and 
a repository that stores the training data set, the drilling model, and the predicted ROP profile of the target well.

select, from a plurality of existing wells, a plurality of analog wells that satisfy a pre-determined similarity criterion with respect to the target well;” is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III) Examples of claims that recite mental processes, third bullet - a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind. Similar to collecting and comparing known information, the limitation, as drafted and under a broadest reasonable interpretation, is directed to selecting wells that satisfy a certain pre-determined similarity criterion, which "can be performed in the human mind, or by a human using a pen and paper". For example, a person could mentally select three wells that are near a target well location that have similar well geometries to the intended well geometry of the target well, see Specification [0054] line 10.
The limitation of “train a machine-learning algorithm using the training data set;” is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), examples of claims that recite mental processes, first  bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. Similar to collecting and analyzing information, the limitation, as drafted and under a broadest reasonable interpretation, is directed to training any ML algorithm with any ROP profile data from two or more analog wells, which "can be performed in the human mind, or by a human using a pen and paper". For example, a person can manually calculate a regression model that fits points that relate hole depth to ROP from multiple analog wells.  
The limitation of “generate, using the machine-learning algorithm and based on the training data set, a drilling model that predicts the ROP profile of the target well from the target well data set; and” is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A), example (iv) - organizing information and manipulating information through 
The limitation of “perform, based on the drilling model, modeling of the drilling operation to generate a predicted ROP profile of the target well” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), example (i) - performing a resampled statistical analysis to generate a resampled distribution. In the supporting description of this claim language, the Specification explains that the limitation may be performed by applying a statistical relationship defined by the drilling model to the target well data set to generate the predicted ROP profile, (See Specification [0047] lines 3-5). Similar to performing a resampled statistical analysis to generate a resampled distribution, performing modeling by applying a statistical relationship to generate a predicted ROP profile is an abstract idea because it is directed to a mathematical calculation.
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites two additional limitations that are not an abstract idea: (1) “an exploration and production (E&P) computer system, comprising: a computer processor; a memory that stores instructions executed by the computer processor, wherein the instructions comprise functionality to:”, (2) “obtain, prior to the drilling operation, a target well data set specifying a target well to be drilled;”, (3) “generate, from a plurality of analog well data sets of the plurality of analog wells, a training data set for the target well, wherein the training data set comprises a rate-of-penetration (ROP) profile for each of the plurality of analog wells;”, and (4) “a repository that stores the training data set, the drilling model, and the predicted ROP profile of the target well”.

The second additional limitation of “obtain, prior to the drilling operation, a target well data set specifying a target well to be drilled;” falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, selecting analog wells that are similar to a target well is an abstract idea because it is directed to a mental process. Similar to obtaining information about transactions, obtaining information about a target well in order to perform an abstract idea does not add a meaningful limitation to the abstract idea. 
The third additional limitation of “generate, from a plurality of analog well data sets of the plurality of analog wells, a training data set for the target well, wherein the training data set comprises a rate-of-penetration (ROP) profile for each of the plurality of analog wells;” falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (vi) determining the level of a biomarker in blood. As noted above, generating a drilling model is an abstract idea because it is directed to a mathematical relationship. Similar to determining the level of biomarker in blood to be used in an abstract idea such as a diagnosis, 
The fourth additional limitation of “a repository that stores the training data set, the drilling model, and the predicted ROP profile of the target well” is insignificant post solution activity because it is an insignificant application of an abstract idea. See MPEP 2106.05(g) example (ii) of “Insignificant Application” - Printing or downloading generated menus. As noted above, the limitation of generate a drilling model that predicts the ROP profile, interpreted under a broadest reasonable interpretation, is patent ineligible because it is claiming a mathematical calculation. Similar to printing or downloading the output of an abstract idea, claiming storing the result or intermediate results of this abstract idea does not add a meaning limitation to the abstract idea itself. 
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of obtaining oil, but the claim does not provide any specific steps or elements that could be construed as applying or using the judicial exception in some meaningful way to obtain oil beyond generally linking the use of the judicial exception to this particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
The second additional limitation of “obtain, prior to the drilling operation, a target well data set specifying a target well to be drilled;” is not significantly more because it is considered well understood, routine, and conventional. The Specification describes that this limitation may be performed by “gathering raw measurement data from seismic sensors and/or sensors of existing wells used in surveying operations”. Although this description is much narrower in scope than the actual claim language, even this language is well understood, routine, and conventional. (See Kelley, Karen D. "Mineral Exploration: Principles and Applications." Haldar, Swapan Kumar. Mineral exploration: principles and applications, page 74 column 1 paragraph 1 lines 1-5 - “Geophysical studies are always quantitative and involve real measurements based on the variation of response pattern or contrast of 
The third additional limitation of “generate, from a plurality of analog well data sets of the plurality of analog wells, a training data set for the target well, wherein the training data set comprises a rate-of-penetration (ROP) profile for each of the plurality of analog wells;” is not significantly more because it is well understood, routine, and conventional. (See Nikravesh, Masoud, Lotfi Asker Zadeh, and Fred Aminzadeh, eds. Soft computing and intelligent data analysis in oil exploration, page 257 – box on right “Fuzzy Optimization:  Training or learning Data set is generated for simulation, modelling & optimal estimate”). Similar to a step of generating a training or learning data set for fuzzy optimization, generating a training data set from other well logs for training a model using any machine learning algorithm is well understood, routine, conventional.
With regard to the last additional limitation of “a repository that stores the training data set, the drilling model, and the predicted ROP profile of the target well”, the limitation does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is well understood, routine, and conventional. See MPEP 2106.05(d), example (iv) - Storing and retrieving information in memory. Similar to storing information in memory, storing information in a repository is well understood, routine, and conventional.
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components are arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.


With respect to claim 9, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The system of claim 8, wherein each of the plurality of analog well data sets comprises a collection of well data, a drilling parameter, a bit parameter, a well log, a drilling fluid parameter, and a lithology parameter of at least one of the plurality of analog wells. The limitation falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (vi) determining the level of a biomarker in blood. As noted above, generating a drilling model is an abstract idea because it is directed to a mathematical relationship. Similar to determining the level of biomarker in blood to be used in an abstract idea such as a diagnosis, generating a training data set from analog well data comprising specific parameters in order to perform an abstract idea of generating a drilling model does not add a meaningful limitation to the abstract idea. This limitation is not significantly more because it is well understood, routine, and conventional. (See Nikravesh, Masoud, Lotfi Asker Zadeh, and Fred Aminzadeh, eds. Soft computing and intelligent data analysis in oil exploration, page 255 last paragraph, section labeled 3.4: Training data set). Similar to a step of generating a training data set using specific parameters such as porosity, formation volume factor, and hydrocarbon saturation, generating a training data set from specific parameters for training a drilling model using a machine learning algorithm is well understood, routine, conventional. For the foregoing reasons, claim 9 is rejected under 35 U.S.C. 101 for patent ineligibility.

With respect to claim 10, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The system of claim 9, wherein the target well data set Mineral exploration: principles and applications, page 90 paragraph 3 lines 9-11 - “Geological properties obtained from well logging are formation thickness, lithology, porosity, permeability, proportion of water and hydrocarbon saturation and temperature”). Similar to obtaining specific parameters from well logging such as formation thickness and lithology, obtaining target well data comprising specific parameters such as well data and a lithology parameters is well understood, routine, and conventional. For the foregoing reasons, claim 10 is rejected under 35 U.S.C. 101 as being patent ineligible.

With respect to claim 11, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The system of claim 10, wherein the drilling model comprises a statistical relationship between the well data, the drilling parameter, the bit parameter, the well log, the drilling fluid parameter, and the lithology parameter of the at least one of the plurality of analog wells. This limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A), example (iv) - organizing information and manipulating information through mathematical correlation. As drafted and under a broadest reasonable interpretation, generating a drilling model may include taking a first data set from a first well, a second data set from a second well, 

With respect to claim 12, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) The system of claim 11, wherein the drilling parameter comprises the ROP profile for the at least one of the plurality of analog wells. This limitation is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A), example (iv) - organizing information and manipulating information through mathematical correlation. As drafted and under a broadest reasonable interpretation, generating a drilling model may include taking a first data set from a first well, a second data set from a second well, and organizing this information into a curve representing the two data sets using linear regression. Similar to organizing and manipulating information through a mathematical correlation, organizing multiple data sets comprising specific parameters including an ROP profile into a single mathematical relationship is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 11. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than 

With respect to claim 16, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, further comprising: establishing, prior to selecting the plurality of analog wells, the predetermined similarity criterion by: defining a maximum difference between first values of one or more properties of the target well and second values of the plurality of existing wells; and establishing a multi-dimensional probability distribution function of the plurality of existing wells. This limitation is an abstract idea because it is directed to a mathematical formula and a mental process. For mental process see MPEP 2106.04(a)(2)(III) example (iii) - a claim to collecting and comparing known information, which are steps that can be practically performed in the human mind; and for a mathematical formula see MPEP 2106.04(a)(2)(I)(B), example (iv) - a mathematical formula for hedging; also note from that section that equations can be defined in words such as “determining a ratio of A to B”. As drafted and under a broadest reasonable interpretation, establishing the predetermined similarity criteria by defining maximum differences is setting the terms for a comparison, which is a mental process. Similar to collecting and comparing known information, collecting information on maximum differences between well data for a comparison is an abstract idea. Similarly, establishing a multi-dimensional probability distribution function of the plurality of existing wells is defining a function in words for a particular use just like defining a mathematical formula for the particular use of hedging. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 16 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 17, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, further comprising: generating a comparison by comparing a first well name, a first well trajectory, and a first well location of the target well to second well names, second well trajectories, and second well locations of the plurality of existing wells; and establishing the predetermined similarity criterion from the comparison. This limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III) example (iii) - a claim to collecting and comparing known information, which are steps that can be practically performed in the human mind. As drafted and under a broadest reasonable interpretation, generating a comparison by comparing and establishing the predetermined similarity criteria comparing items and  setting the terms for a comparison, which are both mental processes. Similar to collecting and comparing known information, comparing information on particular attributes of well data in order to establish values for further comparison is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 17 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 18, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, further comprising generating a comparison by comparing a first well lithology of the target well to a plurality of well lithologies of the plurality of existing wells; and establishing the predetermined similarity criterion from the comparison. This limitation is an abstract idea because it is directed to a mental process. See MPEP 

With respect to claim 19, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, further comprising: establishing, prior to selecting the plurality of analog wells, the predetermined similarity criterion by: determining name differences between a first name of a target well with a plurality of names of the plurality of existing wells; determining geometry differences between a first geometry of a target well with a plurality of geometries of the plurality of existing wells; determining distances between a target well and the plurality of existing wells; normalizing the name differences, the geometry differences, and the distances to generate a normalized name difference, a normalized geometry difference, and a normalized distance; and combining the normalized name difference, the normalized geometry difference, and the normalized distance to generate a combination, wherein the combination comprises the predetermined similarity criterion. This limitation is an abstract idea because it is directed to a mathematical formula and a mental process. For mental process see MPEP 

With respect to claim 20, the claimed invention is directed to an abstract idea without significantly more.  With respect to claim 20, applying step 1, the preamble of claim 20 claims a non-transitory computer readable storage medium so this claim falls within the statutory category of a 
The claim recites:
A non-transitory computer readable storage medium storing program code which, when executed by a processor performs a method for performing a drilling operation in a subterranean formation of a field, the method comprising: 
obtaining, prior to the drilling operation, a target well data set specifying a target well to be drilled; 
selecting, from a plurality of existing wells, a plurality of analog wells that satisfy a pre-determined similarity criterion with respect to the target well; 
generating, from a plurality of analog well data sets of the plurality of analog wells, a training data set for the target well, wherein the training data set comprises a rate-of-penetration (ROP) profile for each of the plurality of analog wells; 
training a machine-learning algorithm using the training data set;
generating, using a machine-learning algorithm, a drilling model that predicts the ROP profile of the target well from the target well data set; and 
performing, based on the drilling model, modeling of the drilling operation to generate a predicted ROP profile of the target well.

The limitation of “selecting, from a plurality of existing wells, a plurality of analog wells that satisfy a pre-determined similarity criterion with respect to the target well;” is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), examples of claims that recite mental processes, third bullet - a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind. Similar to collecting and comparing 
The limitation of “training a machine-learning algorithm using the training data set;” is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), examples of claims that recite mental processes, first  bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. Similar to collecting and analyzing information, the limitation, as drafted and under a broadest reasonable interpretation, is directed to training any ML algorithm with any ROP profile data from two or more analog wells, which "can be performed in the human mind, or by a human using a pen and paper". For example, a person can manually calculate a regression model that fits points that relate hole depth to ROP from multiple analog wells.  
The limitation of “generating, using the machine-learning algorithm, a drilling model that predicts the ROP profile of the target well from the target well data set” is an abstract idea because it is directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A), example (iv) - organizing information and manipulating information through mathematical correlation. As drafted and under a broadest reasonable interpretation, generating a drilling model may include taking a first data set from a first well, a second data set from a second well, and organizing this information into a curve representing the two data sets using linear regression. Similar to organizing and manipulating information through a mathematical correlation, organizing multiple data sets into a single mathematical relationship is an abstract idea.
performing, based on the drilling model, modeling of the drilling operation to generate a predicted ROP profile of the target well” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), example (i) - performing a resampled statistical analysis to generate a resampled distribution. In the supporting description of this claim language, the Specification explains that the limitation may be performed by applying a statistical relationship defined by the drilling model to the target well data set to generate the predicted ROP profile, (See Specification [0047] lines 3-5). Similar to performing a resampled statistical analysis to generate a resampled distribution, performing modeling by applying a statistical relationship to generate a predicted ROP profile is an abstract idea because it is directed to a mathematical calculation.
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites two additional limitations: (1) “obtaining, prior to the drilling operation, a target well data set specifying a target well to be drilled;” and (2) “generating, from a plurality of analog well data sets of the plurality of analog wells, a training data set for the target well, wherein the training data set comprises a rate-of-penetration (ROP) profile for each of the plurality of analog wells;”.
The first additional limitation of “obtaining, prior to the drilling operation, a target well data set specifying a target well to be drilled;” falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, selecting analog wells that are similar to a target well is an abstract idea because it is directed to a mental process. Similar to obtaining information about transactions, obtaining information about a target well in order to perform an abstract idea does not add a meaningful limitation to the abstract idea. 
The second additional limitation of “generating, from a plurality of analog well data sets of the plurality of analog wells, a training data set for the target well, wherein the training data set comprises a 
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of obtaining oil, but the claim does not provide any specific steps or elements that could be construed as applying or using the judicial exception in some meaningful way to obtain oil beyond generally linking the use of the judicial exception to this particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
The first additional limitation of “obtaining, prior to the drilling operation, a target well data set specifying a target well to be drilled;” is not significantly more because it is considered well understood, routine, and conventional. The Specification describes that this limitation may be performed by “gathering raw measurement data from seismic sensors and/or sensors of existing wells used in surveying operations”. Although this description is much narrower in scope than the actual claim Mineral exploration: principles and applications, page 74 column 1 paragraph 1 lines 1-5 - “Geophysical studies are always quantitative and involve real measurements based on the variation of response pattern or contrast of propagating waves passing through nonhomogeneous medium. The propagation parameters are seismicity, density, magnetic susceptibility, electrical conductivity, resistivity, electromagnetic (EM) and radio-metric radiance”).
The second additional limitation of “generating, from a plurality of analog well data sets of the plurality of analog wells, a training data set for the target well, wherein the training data set comprises a rate-of-penetration (ROP) profile for each of the plurality of analog wells;” is not significantly more because it is well understood, routine, and conventional. (See Nikravesh, Masoud, Lotfi Asker Zadeh, and Fred Aminzadeh, eds. Soft computing and intelligent data analysis in oil exploration, page 257 – box on right “Fuzzy Optimization:  Training or learning Data set is generated for simulation, modelling & optimal estimate”). Similar to a step of generating a training or learning data set for fuzzy optimization, generating a training data set from other well logs for training a model using any machine learning algorithm is well understood, routine, conventional.
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components are arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 20 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2018/0025269 A1 (Dursun) in view of U.S. Pat. 7,878,268 (Chapman).
With respect to claim 1, Dursun teaches A method for performing a drilling operation in a subterranean formation of a field, comprising (see generally FIG. 3, [0027]-[0041]): obtaining, prior to the drilling operation, a target well data set specifying a target well to be drilled (at step 301, receiving static data 301b which references FIG. 2, [0028] lines 1-5; in reference to FIG. 2, static data includes data selected during well planning operations for a drilling operation, which is prior to the drilling phase, [0025] lines 16-24); selecting, from a plurality of existing wells, data that satisfy a pre-determined similarity criterion (at step 401, threshold numerical values in data entries of the received data that fall outside of a user defined range, [0042] lines 1-3; this is a sub-step of preprocessing operation 302 from FIG. 3, [0041] lines 1-4); generating, from a plurality of analog well data sets of the plurality of analog wells, a training data set for the target well, wherein the training data set comprises a rate-of-penetration (ROP) profile for each of the plurality of analog wells (performing training data preparation at step 302, which includes separating received data into one or more training data sets, [0029] lines 7-9; further described in steps 406 and 407 as generating training data sets T_1-T_n and select only data sets with optimal ROP values, [0047] line 1 - [0048] line 6); training a machine-learning algorithm using the training data set (at step 305, at least one learning algorithm is trained with training data sets T_1-T_n to produce one or more context-specific predictive models M_1-M_n, [0036] lines 1-5); generating, 
	Dursun does not teach selecting, from a plurality of existing wells, a plurality of analog wells that satisfy a pre-determined similarity criterion with respect to the target well.
	However, Chapman teaches selecting, from a plurality of existing wells, a plurality of analog wells (in claim 1, identify an analog well with a similar condition as the at least one wellsite, [col 18 ln 5-12], as a step in a process to configure a drilling model and generate an optimal drilling plan, [col 18 ln 17], [col 18 ln 22-23]; the identifying step having support for more than one analog well, [col 15 ln 21-22]) that satisfy a pre-determined similarity criterion with respect to the target well (in claim 1, the analog well comprising a similar condition as the at least one wellsite, wherein the similar condition is related to one selected from a group consisting of lithology, formation structure, equipment used, basic geometry, and well type of the at least one wellsite, [col 18 ln 7-12]; and being supported in the specification as querying a database of analog wells that have some similarity to a planned target well based on a list of possible conditions, [col 11 ln 30-41]).
It would have been obvious to one skilled in the art before the effective filing date to combined Dursun with Chapman because this is applying a known technique (Chapman) to a known method and system (Dursun) ready for improvement to yield predictable results. Dursun is the base reference that teaches all limitations except for selecting, from a plurality of existing wells, a plurality of analog wells that satisfy a pre-determined similarity criterion with respect to the target well. Rather than selecting e.g., generate better context specific training sets T_1-T_n to produce more accurate context-specific models M_1-M_n in Dursun, [0036] lines 1-19). Therefore, it would have been obvious to combine Dursun with Chapman to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.
	
With respect to claim 2, Dursun in view of Chapman teaches all of the limitations of claim 1, as noted above. Dursun further teaches wherein each of the plurality of analog well data sets comprises a collection of well data (hole depth 203 from FIG. 2, [0025] line 12), a drilling parameter (ROP values 204 from FIG. 2, [0025] line 13), a bit parameter (bit-type 205 from FIG. 2, [0025] line 23), a well log (interpreted as any parameter or value stored during a drilling operation, [0025] line 6), a drilling fluid parameter (downhole mud flow rate, [0025] lines 8-9), and a lithology parameter (formation lithology, [0025] lines 19-20) of at least one of the plurality of analog wells.

With respect to claim 3, Dursun in view of Chapman teaches all of the limitations of claim 2, as noted above. Dursun further teaches wherein the target well data set (drilling parameter and operating condition values of similarly configured drilling assembly, [0026] lines 5-8) comprises a collection of well data and a lithology parameter of the target well (drilling parameter for corresponding drilling operation defined as static data described above, [0026] lines 8-10; which includes well data as hole depth 203 from FIG. 2, [0025] line 12 and formation lithology, [0025] lines 19-20).

With respect to claim 4, Dursun in view of Chapman teaches all of the limitations of claim 3, as noted above. Dursun further teaches wherein the drilling model comprises a statistical relationship (neural network is a statistical relationship based on training sets T_1-T_n, [0033] lines 4-12) between the well data (hole depth 203 from FIG. 2, [0025] line 12), the drilling parameter (ROP values 204 from FIG. 2, [0025] line 13), the bit parameter (bit-type 205 from FIG. 2, [0025] line 23), the well log (interpreted as any parameter or value stored during a drilling operation, [0025] line 6), the drilling fluid parameter (downhole mud flow rate, [0025] lines 8-9), and the lithology parameter (formation lithology, [0025] lines 19-20) of the at least one of the plurality of analog wells.

With respect to claim 5, Dursun in view of Chapman teaches all of the limitations of claim 4, as noted above. Dursun further teaches wherein the drilling parameter comprises the ROP profile for the at least one of the plurality of analog wells (ROP values 204 from FIG. 2, [0025] line 13).

With respect to claim 6, Dursun in view of Chapman teaches all of the limitations of claim 1, as noted above. Dursun further teaches performing, based on the predicted ROP profile, the drilling 

With respect to claim 7, Dursun in view of Chapman teaches all of the limitations of claim 6, as noted above. Dursun further teaches updating, during the drilling operation (raw data may be real-time, [0026] line 11), the target well data set of the target well to generate an updated target well data set (raw data generated after models M_1-M-n were made may be used as new training data, [0040] lines 4-5); updating, based on the updated target well data set, the predicted ROP profile of the target well to generate an updated predicted ROP profile (improve accuracy of ROP, [0040] lines 7-9); and adjusting, based on the updated predicted ROP profile, the drilling operation of the target well (if resulting ROP is not sufficient adjust drilling parameters, [0039] lines 15-17).

With respect to claim 18, Dursun in view of Chapman teaches all of the limitations of claim 1, as noted above. Dursun further teaches establishing the predetermined similarity criterion (at step 401, threshold numerical values in data entries of the received data that fall outside of a user defined range, [0042] lines 1-3; this is a sub-step of preprocessing operation 302 from FIG. 3, [0041] lines 1-4).
Dursun does not teach generating a comparison by comparing a first well lithology of the target well to a plurality of well lithologies of the plurality of existing wells; or the predetermined similarity criterion established from the comparison.
However, Chapman teaches generating a comparison by comparing a first well lithology of the target well to a plurality of well lithologies of the plurality of existing wells; and the predetermined similarity criterion established from the comparison (in claim 1, the analog well comprising a similar condition as the at least one wellsite, wherein the similar condition is related to one selected from a group consisting of lithology, formation structure, equipment used, basic geometry, and well type of the 
It would have been obvious to one skilled in the art before the effective filing date to combined Dursun with Chapman because this is applying a known technique (Chapman) to a known method and system (Dursun) ready for improvement to yield predictable results. Dursun is the base reference that teaches all limitations except for selecting, from a plurality of existing wells, a plurality of analog wells that satisfy a pre-determined similarity criterion with respect to the target well. Rather than selecting data associated with analog wells of a target well to generate a single set of training data, Dursun teaches generating multiple train sets T_1-T_n, (Dursun, [0047] lines 1-3), and selecting a model based on similar data used to train the model, (Dursun, [0039] lines 4-7). Additionally, Dursun teaches a series of thresholds, filters, noise reduction algorithms, and segregation steps that allow Dursun to generate context-specific predictive models, (Dursun [0029] lines 1-29; see also Dursun [0042]-[0048] for specific steps including threshold calculations). Dursun does not teach that these context-specific training sets to be associated with analog wells specifically, but Dursun is ready for improvement at this step because including such a step would help creating a more accurate drilling model for predicting ROP during future drilling operations, (Dursun [0029] lines 25-29). Chapman teaches a known technique of collecting data from analog wells from a database configured for that purpose, (Chapman, [col 11 ln 30-35]; see also FIG. 9, [col 15 ln 33]). One having ordinary skill in the art would have recognized that applying the known technique in Chapman of collecting data from analog wells would yield the predictable result of generating more accurate context specific training sets, (e.g., generate better context specific training sets T_1-T_n to produce more accurate context-specific models M_1-M_n in Dursun, [0036] lines 1-19). 



	However, Chapman teaches selecting, from a plurality of existing wells, a plurality of analog wells (in claim 1, identify an analog well with a similar condition as the at least one wellsite, [col 18 ln 5-12], as a step in a process to configure a drilling model and generate an optimal drilling plan, [col 18 ln 17], [col 18 ln 22-23]; the identifying step having support for more than one analog well, [col 15 ln 21-22]) that satisfy a pre-determined similarity criterion with respect to the target well (in claim 1, the analog well comprising a similar condition as the at least one wellsite, wherein the similar condition is related to one selected from a group consisting of lithology, formation structure, equipment used, basic geometry, and well type of the at least one wellsite, [col 18 ln 7-12]; and being supported in the specification as querying a database of analog wells that have some similarity to a planned target well based on a list of possible conditions, [col 11 ln 30-41]).
It would have been obvious to one skilled in the art before the effective filing date to combined Dursun with Chapman because this is applying a known technique (Chapman) to a known method and system (Dursun) ready for improvement to yield predictable results. Dursun is the base reference that teaches all limitations except for selecting, from a plurality of existing wells, a plurality of analog wells that satisfy a pre-determined similarity criterion with respect to the target well. Rather than selecting data associated with analog wells of a target well to generate a single set of training data, Dursun teaches generating multiple train sets T_1-T_n, (Dursun, [0047] lines 1-3), and selecting a model based on similar data used to train the model, (Dursun, [0039] lines 4-7). Additionally, Dursun teaches a series of thresholds, filters, noise reduction algorithms, and segregation steps that allow Dursun to generate context-specific predictive models, (Dursun [0029] lines 1-29; see also Dursun [0042]-[0048] for specific steps including threshold calculations). Dursun does not teach using these filters, thresholds, and segregation steps to make context-specific training sets of analog wells specifically, but Dursun is ready e.g., generate better context specific training sets T_1-T_n to produce more accurate context-specific models M_1-M_n in Dursun, [0036] lines 1-19). Therefore, it would have been obvious to combine Dursun with Chapman to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Claims 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2018/0025269 A1 (Dursun) in view of U.S. Pat. 7,878,268 (Chapman) in further view of U.S. Pat. 10,275,715 (Laing).
With respect to claim 8, Dursun teaches A system for performing a drilling operation in a subterranean formation of a field, comprising (see generally FIG. 1): an exploration and production (E&P) computer system, comprising (information handling system 500 which may be part of a control system or unit, [0050] lines 1-4; such as control unit 160 from FIG. 1, [0023]): a computer processor (CPU 501 labeled 601 in drawings, [0050] line 7); a memory (RAM 503 labeled 603 in drawings, [0050] line 12) that stores instructions executed by the computer processor, wherein the instructions comprise functionality to (some or all steps of flow 300 may be implemented on information handling systems executing computer readable instructions executable by a processor, [0027] lines 6-8): obtain, prior to the drilling operation, a target well data set specifying a target well to be drilled (at step 301, receiving static data 301b which references FIG. 2, [0028] lines 1-5; in reference to FIG. 2, static data includes data 
	Dursun does not teach select, from a plurality of existing wells, a plurality of analog wells that satisfy a pre-determined similarity criterion with respect to the target well; or a repository that stores the predicted ROP profile of the target well.
	However, Chapman teaches select, from a plurality of existing wells, a plurality of analog wells (in claim 1, identify an analog well with a similar condition as the at least one wellsite, [col 18 ln 5-12], as 
Neither Dursun nor Chapman teach a repository that stores the predicted ROP profile of the target well. 
However, Laing teaches a repository that stores the predicted ROP profile of the target well (selected best predictive model is stored in association with a specific drilling location, [col 10 ln 44-47]; predictive model may be selected for solutions including rate of penetration, [col 11 ln 62-64]).
It would have been obvious to one skilled in the art before the effective filing date to combined Dursun with Chapman because this is applying a known technique (Chapman) to a known method and system (Dursun) ready for improvement to yield predictable results. Dursun is the base reference that teaches all limitations except for selecting, from a plurality of existing wells, a plurality of analog wells that satisfy a pre-determined similarity criterion with respect to the target well. Rather than selecting data associated with analog wells of a target well to generate a single set of training data, Dursun teaches generating multiple train sets T_1-T_n, (Dursun, [0047] lines 1-3), and selecting a model based on similar data used to train the model, (Dursun, [0039] lines 4-7). Additionally, Dursun teaches a series of thresholds, filters, noise reduction algorithms, and segregation steps that allow Dursun to generate context-specific predictive models, (Dursun [0029] lines 1-29; see also Dursun [0042]-[0048] for specific steps including threshold calculations). Dursun does not teach using these filters, thresholds, and e.g., generate better context specific training sets T_1-T_n to produce more accurate context-specific models M_1-M_n in Dursun, [0036] lines 1-19).
It would have been obvious to one skilled in the art before the effective filing date to combine Dursun in view of Chapman with Laing because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Dursun in view of Chapman discloses a system that teaches all of the claimed features except for having a repository that stores the predicted ROP profile of the target well. Laing teaches that by storing the predictive model in association with a well, the predictive model can be used by an optimization device, (Laing, [col 12 ln 17-20]). A person having skill in the art would have a reasonable expectation of successfully optimizing the control of a drilling operation in the system of Dursun in view of Chapman by modifying Dursun in view of Chapman with the optimization device and storing of prediction models in associating wells of Laing, (Laing, [col 12 ln 58-59]). Therefore, it would have been obvious to combine Dursun in view of Chapman with Laing to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 9, Dursun in view of Chapman in further view of Laing teaches all of the limitations of claim 8, as noted above. Dursun further teaches wherein each of the plurality of analog 

With respect to claim 10, Dursun in view of Chapman in further view of Laing teaches all of the limitations of claim 9, as noted above. Dursun further wherein the target well data set (drilling parameter and operating condition values of similarly configured drilling assembly, [0026] lines 5-8) comprises a collection of well data and a lithology parameter of the target well (drilling parameter for corresponding drilling operation defined as static data described above, [0026] lines 8-10; which includes well data as hole depth 203 from FIG. 2, [0025] line 12 and formation lithology, [0025] lines 19-20).

With respect to claim 11, Dursun in view of Chapman in further view of Laing teaches all of the limitations of claim 10, as noted above. Dursun further teaches wherein the drilling model comprises a statistical relationship (neural network is a statistical relationship based on training sets T_1-T_n, [0033] lines 4-12) between the well data (hole depth 203 from FIG. 2, [0025] line 12), the drilling parameter (ROP values 204 from FIG. 2, [0025] line 13), the bit parameter (bit-type 205 from FIG. 2, [0025] line 23), the well log (interpreted as any parameter or value stored during a drilling operation, [0025] line 6), the drilling fluid parameter (downhole mud flow rate, [0025] lines 8-9), and the lithology parameter (formation lithology, [0025] lines 19-20) of the at least one of the plurality of analog wells.



With respect to claim 13, Dursun in view of Chapman in further view of Laing teaches all of the limitations of claim 8, as noted above. Dursun further teaches instructions to generate a control signal based on the predicted ROP profile of the target well (if the resulting ROP is not sufficient, the drilling parameters can be modified until an acceptable value is reached, [0039] lines 15-17; control signal controls drilling parameters, [0023] lines 6-11) and wherein the system further comprises a drilling equipment coupled to the E&P computer system and configured to: perform the drilling operation of the target well based on the control signal (control unit 160 issues signal to motor 124, [0023] lines 13-14).

With respect to claim 14, Dursun in view of Chapman in further view of Laing teaches all of the limitations of claim 13, as noted above. Dursun further teaches instructions to update, during the drilling operation (raw data may be real-time, [0026] line 11), the target well data set of the target well to generate an updated target well data set (raw data generated after models M_1-M-n were made may be used as new training data, [0040] lines 4-5); update, based on the updated target well data set, the predicted ROP profile of the target well to generate an updated predicted ROP profile (improve accuracy of ROP, [0040] lines 7-9); and adjusting, based on the updated predicted ROP profile, the drilling operation of the target well (if resulting ROP is not sufficient adjust drilling parameters, [0039] lines 15-17).

Claims 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2018/0025269 A1 (Dursun) in view of U.S. Pat. 7,878,268 (Chapman) in further view of W.O. 2017039660 (Sahu).
With respect to claim 16, Dursun in view of Chapman teaches all of the limitations of claim 1, as noted above. Dursun further teaches establishing, prior to selecting the plurality of analog wells, the predetermined similarity criterion by: defining a maximum difference (at step 401, threshold numerical values in data entries of the received data that fall outside of a user defined range, [0042] lines 1-3; this is a sub-step of preprocessing operation 302 from FIG. 3, [0041] lines 1-4).
Dursun does not teach the difference being between first values of one or more properties of the target well and second values of the plurality of existing wells; or establishing a multi-dimensional probability distribution function of the plurality of existing wells.  
However, Chapman teaches the difference being between first values of one or more properties of the target well and second values of the plurality of existing wells (in claim 1, the analog well comprising a similar condition as the at least one wellsite, wherein the similar condition is related to one selected from a group consisting of lithology, formation structure, equipment used, basic geometry, and well type of the at least one wellsite, [col 18 ln 7-12]; and being supported in the specification as querying a database of analog wells that have some similarity to a planned target well based on a list of possible conditions, [col 11 ln 30-41]).
Neither Dursun nor Chapman teaches establishing a multi-dimensional probability distribution function of the plurality of existing wells.
However, Sahu teaches establishing a multi-dimensional probability distribution function of the plurality of existing wells (similarity scores are calculated using multidimensional feature/attribute sets I = 1, 2, …,d as shown in equation 1, [0057]-[0058]; which has a term B_is wherein p (I, S) represents the 
It would have been obvious to one skilled in the art before the effective filing date to combined Dursun with Chapman because this is applying a known technique (Chapman) to a known method and system (Dursun) ready for improvement to yield predictable results. Dursun is the base reference that teaches all limitations except for selecting, from a plurality of existing wells, a plurality of analog wells that satisfy a pre-determined similarity criterion with respect to the target well. Rather than selecting data associated with analog wells of a target well to generate a single set of training data, Dursun teaches generating multiple train sets T_1-T_n, (Dursun, [0047] lines 1-3), and selecting a model based on similar data used to train the model, (Dursun, [0039] lines 4-7). Additionally, Dursun teaches a series of thresholds, filters, noise reduction algorithms, and segregation steps that allow Dursun to generate context-specific predictive models, (Dursun [0029] lines 1-29; see also Dursun [0042]-[0048] for specific steps including threshold calculations). Dursun does not teach that these context-specific training sets to be associated with analog wells specifically, but Dursun is ready for improvement at this step because including such a step would help creating a more accurate drilling model for predicting ROP during future drilling operations, (Dursun [0029] lines 25-29). Chapman teaches a known technique of collecting data from analog wells from a database configured for that purpose, (Chapman, [col 11 ln 30-35]; see also FIG. 9, [col 15 ln 33]). One having ordinary skill in the art would have recognized that applying the known technique in Chapman of collecting data from analog wells would yield the predictable result of generating more accurate context specific training sets, (e.g., generate better context specific training sets T_1-T_n to produce more accurate context-specific models M_1-M_n in Dursun, [0036] lines 1-19). 
It would have been obvious to one skilled in the art before the effective filing date to combine Dursun in view of Chapman with Sahu because a teaching, suggestion, or motivation in the prior art 

With respect to claim 17, Dursun in view of Chapman teaches all of the limitations of claim 1, as noted above. Dursun further teaches establishing the predetermined similarity criterion (at step 401, threshold numerical values in data entries of the received data that fall outside of a user defined range, [0042] lines 1-3; this is a sub-step of preprocessing operation 302 from FIG. 3, [0041] lines 1-4).
Dursun does not teach generating a comparison by comparing a first well name, a first well trajectory, and a first well location of the target well to second well names, second well trajectories, and second well locations of the plurality of existing wells; or the predetermined similarity criterion established from the comparison.

Neither Dursun nor Chapman teaches generating a comparison by comparing  a first well name, and a first well trajectory of the target well to second well names, and second well trajectories of the plurality of existing wells.
However, Sahu teaches generating a comparison (analysis to generate composite scores to facilitate the comparison of one well to another, [0028] lines 3-4; feature set created based observed/recorded attributes as well as attributes derived from those, and models each well as a data vector in this multi-dimensional attribute space, [0029] lines 5-7) by comparing a first well name (data vector includes well id as shown in FIG. 6A-6B, [0049] line 8), a first well trajectory (trajectory is abstraction of variables such as drilling system variables inclination and MWD depth as shown in FIG. 11, which may be included in data vectors, [0085] lines 1-12) of the target well to second well names (data vector includes well id as shown in FIG. 6A-6B, [0049] line 8), second well trajectories of the plurality of existing wells (trajectory is abstraction of variables such as drilling system variables inclination and MWD depth as shown in FIG. 11, which may be included in data vectors, [0085] lines 1-12).
It would have been obvious to one skilled in the art before the effective filing date to combined Dursun with Chapman because this is applying a known technique (Chapman) to a known method and system (Dursun) ready for improvement to yield predictable results. Dursun is the base reference that e.g., generate better context specific training sets T_1-T_n to produce more accurate context-specific models M_1-M_n in Dursun, [0036] lines 1-19). 
It would have been obvious to one skilled in the art before the effective filing date to combine Dursun in view of Chapman with Sahu because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Dursun in view of Chapman discloses a system that teaches all of the claimed features except for establishing predetermined similarity criterion with a maximum difference between values of one or more properties and establishing a multidimensional PDF function. Additionally, Dursun teaches a series of thresholds, filters, noise reduction algorithms, and segregation steps that allow Dursun to generate 

With respect to claim 19, Dursun in view of Chapman teaches all of the limitations of claim 1, as noted above. Dursun further teaches establishing, prior to selecting the plurality of analog wells, the predetermined similarity criterion by (at step 401, threshold numerical values in data entries of the received data that fall outside of a user defined range, [0042] lines 1-3; this is a sub-step of preprocessing operation 302 from FIG. 3, [0041] lines 1-4): and normalizing the name differences, the geometry differences, and the distances to generate a normalized name difference, a normalized geometry difference, and a normalized distance (Step 405, comprises a scaling step in which the values of data entries may be scaled or otherwise normalized, [0046] lines 1-3; column names of specific data entries provided below).
Dursun does not teach determining name differences between a first name of a target well with a plurality of names of the plurality of existing wells; determining geometry differences between a first geometry of a target well with a plurality of geometries of the plurality of existing wells; determining distances between a target well and the plurality of existing wells; combining the normalized name 
However, Chapman teaches determining geometry differences between a first geometry of a target well with a plurality of geometries of the plurality of existing wells (in claim 1, the analog well comprising a similar condition as the at least one wellsite, wherein the similar condition is related to one selected from a group consisting of lithology, formation structure, equipment used, basic geometry, and well type of the at least one wellsite, [col 18 ln 7-12]; and being supported in the specification as querying a database of analog wells that have some similarity to a planned target well based on a list of possible conditions, [col 11 ln 30-41]).
Neither Chapman nor Dursun teaches determining name differences between a first name of a target well with a plurality of names of the plurality of existing wells; determining distances between a target well and the plurality of existing wells; combining the normalized name difference, the normalized geometry difference, and the normalized distance to generate a combination, wherein the combination comprises the predetermined similarity criterion.
However, Sahu teaches determining name differences between a first name of a target well with a plurality of names of the plurality of existing wells (feature set created based observed/recorded attributes as well as attributes derived from those, and models each well as a data vector in this multi-dimensional attribute space, [0029] lines 5-7; difference/comparison computed in matrix format according to equation (1), [0057] line 1-[0058] line 2; with individual attributes which may include well id, [0049] line 8, or proprietary attributes, [0072] lines 1-2; FIG. 8(b) shows similarity scores for individual attributes in columns 3-5, [0073] lines 8-9); determining distances between a target well and the plurality of existing wells (compute the spacing between each well and other wells, [0078] lines 4-5); combining the normalized name difference, the normalized geometry difference, and the normalized distance to generate a combination (composite similarity score calculated as a weighted aggregate of 
It would have been obvious to one skilled in the art before the effective filing date to combined Dursun with Chapman because this is applying a known technique (Chapman) to a known method and system (Dursun) ready for improvement to yield predictable results. Dursun is the base reference that teaches all limitations except for selecting, from a plurality of existing wells, a plurality of analog wells that satisfy a pre-determined similarity criterion with respect to the target well. Rather than selecting data associated with analog wells of a target well to generate a single set of training data, Dursun teaches generating multiple train sets T_1-T_n, (Dursun, [0047] lines 1-3), and selecting a model based on similar data used to train the model, (Dursun, [0039] lines 4-7). Additionally, Dursun teaches a series of thresholds, filters, noise reduction algorithms, and segregation steps that allow Dursun to generate context-specific predictive models, (Dursun [0029] lines 1-29; see also Dursun [0042]-[0048] for specific steps including threshold calculations). Dursun does not teach that these context-specific training sets to be associated with analog wells specifically, but Dursun is ready for improvement at this step because including such a step would help creating a more accurate drilling model for predicting ROP during future drilling operations, (Dursun [0029] lines 25-29). Chapman teaches a known technique of collecting data from analog wells from a database configured for that purpose, (Chapman, [col 11 ln 30-35]; see also FIG. 9, [col 15 ln 33]). One having ordinary skill in the art would have recognized that applying the known technique in Chapman of collecting data from analog wells would yield the predictable result of generating more accurate context specific training sets, (e.g., generate better context specific training sets T_1-T_n to produce more accurate context-specific models M_1-M_n in Dursun, [0036] lines 1-19). 
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./               Examiner, Art Unit 2148   


/REHANA PERVEEN/               Supervisory Patent Examiner, Art Unit 2148